                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
ALIFAX HOLDING SPA,                 )
                                    )
          Plaintiff,                )
                                    )
     v.                             )    C.A. No. 14-440 WES
                                    )
ALCOR SCIENTIFIC INC.; and          )
FRANCESCO A. FRAPPA,                )
                                    )
          Defendants.               )
___________________________________)

                       MEMORANDUM AND ORDER

WILLIAM E. SMITH, Chief Judge.

     Before the Court is Defendants’ Motion to Strike the Decla-

ration of Robert H. Stier, Jr. (Dkt. No. 302-2) and Exhibit Thereto

(Dkt. No. 302-3), ECF No. 310.   The Defendants argue that the Stier

Declaration is improper and ask the Court to reject (1) counsel’s

Excel spreadsheet calculations and a related graph based on trial

exhibit 484; (2) counsel’s screen capture of information contained

in what he represents is a searchable online database maintained

by the U.S. Food and Drug Administration; (3) unauthenticated cop-

ies of purported “Administrative Procedures for CLIA Categoriza-

tion,” ECF No. 302-3, and “Guidance for Industry and Food and Drug

Administrative Staff,” ECF No. 321-1; and (4) an unauthenticated

copy of an iSED operator’s manual, ECF No. 321-2.         The Court

agrees.   There is no basis to accept this eleventh-hour evidence.

The Defendants’ motion to strike is therefore GRANTED.
I.   Discussion

     The First Circuit’s ruling in Lussier v. Runyon, 50 F.3d 1103

(1st Cir. 1995), provides more than adequate guidance here.              In

that action, plaintiff tried his claims of disability discrimina-

tion to a district judge.     Id. at 1106.       The court heard damages-

related evidence at trial concerning the plaintiff’s eligibility

for a disability retirement annuity but was “[d]issatisfied with

the trial evidence on this subject.”             Id. at 1113.    The court

therefore ordered the parties to make post-trial submissions con-

cerning these benefits.     Id.   The court ultimately relied on this

new information to reduce plaintiff’s damages.          Id.

     The First Circuit vacated the district court’s judgment.           Id.

“It is a fundamental principle of our jurisprudence,” wrote Judge

Selya for the Court, “that a factfinder may not consider extra-

record evidence concerning disputed adjudicative facts.” Id. Cer-

tain circumstances permit a district court to exercise his or her

discretion to re-open the evidentiary record.           But the record in

Lussier was not re-opened, thus the district court improperly

weighed additional evidence without providing the parties “the

standard   prophylax[es]”   of    trial:   the    opportunity   to   object,

cross-examine, impeach, and contradict.           Id. at 1113, n.13.    The

principle of judicial notice provided no safe harbor because the

relevant facts were neither generally known nor undisputed.             Id.


                                    2
at 1114.   As the court in the Eastern District of Virginia summed

it up: “Lussier espouses the proposition that a court, no matter

what its motivations, may not undertake the unilateral pursuit of

extra-record evidence nor under any circumstances consider evi-

dence advanced by one party concerning disputed material facts

that the opposing party is not presented an opportunity to chal-

lenge.”    Mercexchange, L.L.C. v. eBay, Inc., 467 F. Supp. 2d 608,

617 (E.D. Va. 2006).

     Extra-record evidence of disputed material facts is precisely

what Alifax has offered in the contested submissions.     Regarding

the Stier Declaration, counsel’s use of the Microsoft Excel goes

beyond creating an alternative depiction of trial exhibit 484:   it

creates new evidence by purporting to calculate a trendline and to

report an R2 value reflecting the data’s “fit.”     The results of

specific mathematical computations are not facts that “exist in

the unaided memory of the populace.”   United States v. Bello, 194

F.3d 18, 23 (1st Cir. 1999).   Alifax notes that the members of the

jury had access to a laptop running Excel, but that fact does not

demonstrate that a trendline and R2 value were or are capable of

being “accurately and readily determined from sources whose accu-

racy cannot reasonably be questioned.”    Fed. R. Evid. 201(b)(2).

Moreover, the trial evidence about Alcor’s correlation test data

(including when it was developed, what the data shows, and what –


                                 3
if anything – the FDA may have used it for) are at the heart of

this dispute.    See Mot. by Pl. for Permanent Inj. and Mem. of Law

In Supp. 1 (“Mot. for Perm. Inj.”), ECF No. 302 (“[Alcor] submitted

comparative test data obtained as a direct consequence of its trade

secret theft to the FDA as the only test data supporting its

application for a CLIA designation of iSED [sic] as ‘moderately

complex.’”).     Consequently, the Court will not “defenestrate es-

tablished evidentiary processes” to consider this additional in-

formation.     Lussier, 50 F.3d at 1114.

     The Court reaches the same conclusion concerning Alifax’s

screen captures from an FDA website, the CLIA categorization pro-

cedures, and the iSED operator’s manual.        See Stier Decl. ¶ 6;

Mot. for Perm. Inj. Ex. C; Pl.’s Reply Mem. in Supp. of Mot. for

Permanent Inj. Ex. B, ECF No. 321-2.       The Court does not perceive

evidence that the FDA in fact designated the iSED as “moderately

complex” in mid-2014 as “hardly controversial.”        Pl.’s Opp’n to

Defs.’ Mot. to Strike 2, ECF No. 322.         Again, what information

Alcor submitted to the FDA and what – if anything – the FDA did

with that data are disputed material facts.       Alifax did not move

to have this website or the information contained therein admitted

at trial where the Defendants could have meaningfully assayed it.

Lussier, 50 F.3d at 1114 (“[A]ccepting disputed evidence not tested

in the crucible of trial is a sharp departure from standard


                                   4
practice.”).    Alifax has not even offered official FDA records

showing the iSED’s CLIA categorization or a copy of an archived

website; it has proposed a screenshot from counsel’s computer.

See Stier Decl. ¶ 6.    The Court is unpersuaded that, under these

circumstances, taking judicial notice of the information reflected

in paragraph 6 of the Stier Declaration would be proper.

     As for the “Administrative Procedures for CLIA Categoriza-

tion,” this document is dated October 2, 2017.       Mot. for Perm.

Inj. Ex. C, at 1. The FDA submissions at issue here occurred in

the winter and spring of 2014. See Tr. Ex. 114, 116. The proffered

document thus has no probative value and is irrelevant.      See Fed.

R. Evid. 401.

     In reply, Alifax attempts to remedy this defect by submitting

yet another new document - “Guidance for Industry and Food and

Drug Administrative Staff” – dated March 12, 2014. 1         But this

evidence is also faulty.   As Alcor argues, no witness has    authen-

ticated this document 2 and no foundation has been laid to show that

it qualifies for an exception to the hearsay bar under Fed. R.

Evid. 803.     These deficiencies also scuttle Alifax’s attempt to


     1 The document itself appears to have been printed from a
website on June 5, 2019. See ECF No. 321-1.
     2 On its face, the document appears to be from the website of
a regulatory consultant and is therefore not self-authenticating
as an “official publication” under Fed. R. Evid. 902.

                                 5
introduce another iSED operator’s manual, ECF No. 321-2, as does

Fed. R. Evid. 201.   On its face, such a document does not qualify

as information “generally known.”    Fed. R. Evid. 201(b)(1). And as

the manual does not appear to identify its effective date range,

it is “subject to reasonable dispute” and inadmissible under Fed.

R. Evid. 201(b)(2). See also Reply in Supp. of Defs.’ Mot. to

Strike the Decl. of Robert H. Stier, Jr. (Dkt. No. 302-2) and

Exhibit Thereto (Dkt. No. 302-3) at 7-8, ECF No. 326.




                                 6
III. Conclusion

     The Court presided over a three-week trial of this dispute

that followed years of discovery.    Alifax had every opportunity to

produce and present the information that is the subject of the

Defendant’s motion long before the evidentiary record closed. Ali-

fax offers no excuses for its failure do so and no basis whatsoever

to justify re-opening the record.

     For the foregoing reasons, Defendants’ Motion to Strike the

Declaration of Robert H. Stier, Jr. (Dkt. No. 302-2) and Exhibit

Thereto (Dkt. No. 302-3) (ECF No. 310) is GRANTED. The Declaration

of Robert H. Stier, Jr. (ECF No. 302-2) is hereby deemed struck

and will not be relied upon for any purpose by the Court in its

post-trial rulings.   The supplemental attachments to Alifax’s op-

position memorandum are similarly deemed struck.

IT IS SO ORDERED.



William E. Smith
Chief Judge
Date: June 18, 2019




                                 7
